Citation Nr: 0010169	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  92-19 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals, left knee injury, with 
chondromalacia and arthritis.

2.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty from September to November 
1976, and from October 1986 to July 1990.  This appeal arises 
from January 1991 and subsequent rating decisions of the 
Waco, Texas, regional office.  The January 1991 rating 
decision granted service connection for residuals of a left 
knee injury, and assigned a noncompensable disability rating.  
It also denied service connection for degenerative joint 
disease of both knees.  A June 1991 rating decision denied 
service connection for bilateral hearing loss.  A May 1992 
rating decision denied service connection for chondromalacia 
of both knees.

In December 1994, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  The claims 
folder was first transferred to the St. Louis, Missouri, 
regional office, and then in June 1996 to the Wichita, 
Kansas, regional office (RO).  Subsequently, a rating 
decision dated in October 1996 granted service connection for 
chondromalacia with arthritis of bilateral knees and assigned 
a 10 percent evaluation.

In May 1997, the Board again remanded the case, in order to 
clarify the veteran's representation, and for the RO to rate 
the left and right knees separately, including all service 
connected pathology for each knee.  Subsequently, a September 
1997 rating decision assigned a 10 percent evaluation for 
residuals, left knee injury, with chondromalacia and 
arthritis.

In May 1998, the case was again remanded for additional 
medical development.  Subsequently, a January 2000 rating 
action continued the prior denials.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  Since July 1990, the veteran's left knee disability has 
been manifested by mild crepitus and complaints of pain, but 
full range of motion and no objective evidence of lateral 
instability or recurrent subluxation.

3.  The veteran was noted to have right ear hearing loss on 
entrance into service; the medical evidence does not indicate 
that there was an increase in severity of her preexisting 
right ear hearing loss beyond the natural progress of the 
disease during either of the veteran's periods of active 
duty.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals, left knee injury, with chondromalacia and 
arthritis, since July 1990, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Codes 
5003, 5010, 5257 (1999).

2.  The veteran's right ear hearing loss preexisted service 
and was not aggravated by service.  38 U.S.C.A. §§ 1131, 1153 
(West 1991); 38 C.F.R. §§ 3.303, 3.306(a), 3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, she has 
presented claims which are plausible.  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Left Knee Evaluation

The veteran was treated for knee pain in service beginning in 
1989.  Service connection for residuals of a left knee injury 
was granted in January 1991, and a noncompensable disability 
rating was assigned from July 7, 1990.  An October 1996 
rating decision granted service connection for chondromalacia 
with arthritis of bilateral knees, and assigned a 10 percent 
evaluation from July 7, 1990.  A September 1997 rating 
decision assigned a 10 percent evaluation for residuals, left 
knee injury, with chondromalacia and arthritis.

Thus, for the purposes of the current appeal, service 
connection is in effect for residuals of left knee injury, 
with chondromalacia and arthritis, currently evaluated as 10 
percent disabling.  The veteran has contended since 1990 that 
she is entitled to a higher evaluation for her service 
connected left knee disability.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.

Musculoskeletal disorders are rated with consideration of the 
resulting functional impairment.  38 C.F.R. §§ 4.1, 4.10, 
4.40 (1999).  The veteran's left knee disability is currently 
evaluated under codes 5010 and 5257.  Under code 5257, a 10 
percent evaluation contemplates a slight level of recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
under that code contemplates a moderate level of recurrent 
subluxation or lateral instability.  A 30 percent evaluation 
contemplates a severe level of disability.  38 C.F.R. Part 4, 
Diagnostic Code 5257 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(1999).

When the limitation of motion is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint group affected by 
limitation of motion under codes 5010 and 5003.  See VAOGPREC 
23-97; 38 C.F.R. Part 4, Diagnostic Codes 5003, 5010, 5260 
(1999). 

A VA examination was conducted in October 1990.  The veteran 
reported knee pain with prolonged standing, prolonged 
walking, and stair-climbing.  On examination, there was 
marked stiffness of the left knee, but no limitation of 
motion.  Crepitation was 1+.  There was no effusion, and no 
atrophy of the quadriceps muscle.  X-ray was within normal 
limits.  The diagnoses were history of degenerative joint 
disease of the left knee, not found, and arthralgia of the 
knees.

A VA examination was conducted in February 1992.  The veteran 
reported daily pain in the left knee, worse with prolonged 
standing, prolonged walking, stair-climbing, and cold or damp 
weather.  Examination showed moderate stiffness of the knee 
joint.  There was no limitation of motion.  Crepitation was 
1+.  There was no effusion, and no atrophy of the quadriceps 
muscle.  X-ray was normal.  The diagnoses were history of 
degenerative joint disease of the left knee, not found, and 
history of chondromalacia of the patella, left knee, not 
found.

Another VA examination was conducted in August 1996.  The 
left knee was stable to full ligamentous examination.  There 
was mild crepitus palpated over the patellofemoral joint when 
the knee was actively extended, with some mild pain.  Range 
of left knee motion was from 0 to 140 degrees.  The diagnosis 
was mild chondromalacia patella.

The most recent VA examination was conducted in October 1999.  
(The examiner also completed an addendum to his examination 
report in December 1999.)  The veteran reported that her left 
knee would buckle and that it felt weak when she went up and 
down stairs.  The examiner stated that the veteran admitted 
to pain, weakness, and instability of the left knee, but that 
she did not mention stiffness, swelling, heat, redness, 
locking, fatigability, or lack of endurance.  On examination, 
the veteran moved about the examination room without 
demonstrable difficulty.  She was able to climb on and off 
the examining table without apparent pain.  There was no 
effusion or tenderness of the left knee.  Range of left knee 
motion was 0 to 140 degrees, which the examiner noted was 
normal.  There was no ligamentous instability, and negative 
McMurray's test.  The veteran was able to duckwalk, but she 
complained of pain while doing so.  X-rays showed no 
significant changes when compared to those taken in August 
1996.

The veteran's service connected left knee disorder is 
objectively manifested by crepitus and complaints of pain.  
The medical evidence of record since July 1990 does not 
demonstrate any lateral instability or recurrent subluxation 
which would support a compensable evaluation under Code 5257.  
Nor is the veteran entitled to a higher rating under Codes 
5260 or 5261 since leg flexion has not been shown to be 
limited to 45 degrees or less, and leg extension not limited 
to 10 degrees or more.  38 C.F.R. Part 4, Diagnostic Code 
5261 (1999).  In fact, there is no objective evidence of 
limitation of motion.  In view of the minimal objective 
findings of record, the Board finds that the veteran's 
complaints of knee pain are contemplated by the current 10 
percent evaluation assigned under code 5010.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999).

Accordingly, the veteran is not entitled to an evaluation in 
excess of 10 percent for her left knee disability at any time 
since July 1990.  In this regard, see Fenderson v. West, 12 
Vet. App. 119 (1999) (at the time of an initial rating, 
separate, or staged, ratings can be assigned for separate 
periods of time based on the facts found.)

Right Ear Hearing Loss

The veteran has contended that she is entitled to service 
connection for right ear hearing loss.  Service connection 
may be granted for disability resulting from personal injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 1991).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d) (1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (1999).

On the veteran's first enlistment examination in June 1976, 
right ear pure tone thresholds were as follows: 500 hertz, 5; 
1000 hertz, 10; 2000 hertz, 30; 3000 hertz, 25; 4000 hertz, 
30.  Based on these findings, the veteran had right ear 
hearing loss, which did not meet the requirements for VA 
disability, at enlistment.  Thus, a right ear hearing loss 
preexisted the first period of service. 

On the veteran's second enlistment examination in September 
1986, her right ear thresholds were: 500 hertz, 20; 1000 
hertz, 15; 2000 hertz, 30; 3000 hertz, 30; 4000 hertz, 25.  
Based on these findings, her right ear hearing loss again did 
not meet the requirements for VA disability at enlistment.  
However, a right ear hearing loss was clearly present and 
must be considered to have preexisted the second period of 
service. 

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).

On the veteran's separation examination from her second and 
final period of service in October 1989, her right ear 
thresholds were: 500 hertz, 20; 1000 hertz, 15; 2000 hertz, 
30; 3000 hertz, 30; 4000 hertz, 30.  Based on these findings, 
her right ear hearing losses met the requirements for VA 
disability at separation from the final period of service. 

On the authorized VA audiologic evaluation in May 1991, pure 
tone thresholds, in decibels, were as follows for the right 
ear: 1000 hertz, 10; 2000 hertz, 25; 3000 hertz, 35; 4000 
hertz, 15.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right ear.  The examiner noted 
that consistent responses were difficult to obtain, and that 
hearing may still be better than the final volunteered 
results. 

The record demonstrates that the veteran's right ear hearing 
loss did not meet VA requirements for hearing loss on either 
of the service entrance examinations.  Nevertheless, right 
ear hearing loss was present and must be considered a pre-
existing condition.  On the separation examination in 1989, 
the veteran's right ear hearing loss did meet the VA 
standard, since the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz was 26 
decibels or greater.  On the VA audiologic examination in May 
1991, right ear hearing loss met VA standards since the 
speech recognition score for the right ear was 92.  38 C.F.R. 
§ 3.385 (1999).  The issue is whether the preexisting right 
ear hearing loss was aggravated during service, i.e., whether 
the right ear hearing loss increased in severity during 
service beyond the natural progress of the disease.  

In looking at the 1986 and 1989 audiologic results, the 
decibel levels in the relevant frequencies were the same with 
the exception of 4,000 hertz, where the level increased from 
25 to 30 decibels.  In light of the above findings, the Board 
remanded the case in May 1998 for a VA audiologist to review 
the audio findings outlined above, and render an opinion as 
to whether defective hearing of the right ear increased 
beyond the natural progression of the disease during service.

Pursuant to the remand, a VA audiologist reviewed the entire 
record and prepared a written opinion in October 1999.  The 
audiologist noted that there had been no significant change 
between the veteran's right ear hearing level between 1976 
and 1989.  The reviewing audiologist stated that "there 
appear[ed] to be nothing related to the veteran's military 
service which caused the hearing loss to worsen.  In fact, 
when the VA audiologist examined the veteran in 1991 it was 
suspected that hearing loss may have been exaggerated."

The veteran's right ear hearing loss, is shown to be 
virtually unchanged between the second enlistment examination 
and the 1989 separation examination.  The evidence, including 
the recent VA audiologist's opinion, does not demonstrate 
that there was an increase in severity of the veteran's right 
ear hearing loss, beyond the natural progress of the disease, 
during her periods of active duty.  38 C.F.R. § 3.306(a) 
(1999).  The veteran currently has defective hearing in the 
right ear under the provisions of 38 C.F.R. § 3.385 (1999).  
In view of the inservice audiologic results, the Board does 
not find that any increased level of right ear hearing loss 
is attributable to service.  

Where the determinative issue is one of medical diagnosis or 
causation, only medical evidence is competent to establish 
such facts.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  There is no equipoise between the positive and 
negative evidence, therefore no reasonable doubt issue is 
raised.  38 C.F.R. § 3.102 (1999).  Consequently, the Board 
has concluded that the preponderance of the evidence is 
against the veteran's claim for service connection for right 
ear hearing loss.


ORDER

The appeal is denied.


		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


